192 S.E.2d 683 (1972)
16 N.C. App. 626
STATE of North Carolina
v.
Thomas D. WYATT.
No. 7224SC616.
Court of Appeals of North Carolina.
November 22, 1972.
*684 Atty. Gen. Robert Morgan by Associate Atty. Gen. Ralf F. Haskell for the State.
C. Banks Finger, Boone, for defendant appellant.
PARKER, Judge.
Since defendant pled guilty this appeal presents only the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E.2d 647. None does. The court was properly organized; the bills of indictment were in all respects regular; before accepting defendant's pleas the trial judge examined him and found that his pleas were freely, understandingly and voluntarily made; defendant's signed transcript of plea supports these findings; and the sentences imposed were within statutory limits. The requirement of Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274, that the record affirmatively show that the guilty pleas were entered voluntarily and understandingly was adequately met. Nothing in the record supports defendant's present contention that he did not understand that he was pleading guilty to any felonies but thought he was pleading guilty only to misdemeanors. On the contrary, his signed transcript of plea discloses that he understood that upon his pleas of guilty he could be imprisoned for as long as twenty-one years.
*685 Where, as here, the record supports the trial court's findings that defendant entered his pleas of guilty voluntarily and with full knowledge of his rights and of the possible consequences of his pleas, the acceptance of the pleas will not be disturbed on appeal. State v. Jones, 278 N.C. 259, 179 S.E.2d 433.
No error.
CAMPBELL and MORRIS, JJ., concur.